Case 1:19-cv-03088-REB-MEH Document 21 Filed 01/10/20 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No: 19-cv-3088-REB-MEH                                            Date: January 10, 2020
  Courtroom Deputy: Christopher Thompson                                         FTR: Courtroom A1002

  Parties:                                                              Counsel:

  FRANCES MCMILLAN,                                                     Joseph Davidson by phone

       Plaintiff,

  v.

  SPECILIAZED LOAN SERVICING LLC,                                       Chad Jimenez

       Defendant.


                             COURTROOM MINUTES/MINUTE ORDER
                                 SCHEDULING CONFERENCE


  Court in session:         10:20 a.m.

  Court calls case. Appearances of counsel.

  THE FOLLOWING WILL CONFIRM THE ACTIONS TAKEN AND DATES SET AT THE
  SCHEDULING CONFERENCE HELD THIS DATE:

  Discovery Deadline: September 7, 2020

  Dispositive Motion Deadline: October 7, 2020

  Initial Rule 26(a)(2) Disclosures: May 7, 2020
  Rebuttal Rule 26(a)(2) Disclosures: June 4, 2020


  Within 2 days after the Scheduling Conference, the parties, by way of plaintiff’s counsel, shall
  contact Judge Blackburn’s Chambers via a joint email (Blackburn_Chambers@cod.uscourts.gov)
  to obtain Final Pretrial/Trial Preparation Conference and Trial dates.


  Court in recess:     10:23 a.m.            (Hearing concluded)
  Total time in Court: 0:03
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Court Reporting & Video, Inc. at (303) 629-8534.
